SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period endedDecember, 2015 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| 7 December 2015 BP p.l.c. Third quarter interim dividend for 2015 Payments of dividends in sterling On 27 October 2015, the Directors of BP p.l.c. announced that the interim dividend for the third quarter 2015 would be US$0.10 per ordinary share (US$0.60 per ADS). This interim dividend is to be paid on 18 December 2015 to shareholders on the share register on 6 November 2015. The dividend is payable in cash insterling to holders of ordinary shares and in US dollars to holders of ADSs. A scrip dividend alternative has been made available for this dividend allowing shareholders to elect to receive their dividend in the form of new ordinary shares and ADS holders in the form of new ADSs. Sterling dividends payable in cash will be converted from USdollars at an average of the market exchange rate over the four dealing days from 1 December to 4 December 2015 (£1 US$1.50733). Accordingly, the amount of sterling dividend payable in cash on 18 December 2015 will be: 6.6342 pence per share. Details of the third quarter 2015 dividend and timetable are available at www.bp.com/dividends and details of the Scrip Dividend Programme are available at www.bp.com/scrip. Jens Bertelsen Deputy Secretary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:07 December 2015 /s/ J. BERTELSEN J. BERTELSEN Deputy Secretary
